Exhibit 10.2

EXECUTION VERSION

GUARANTEE AGREEMENT

This GUARANTEE AGREEMENT (this “Guarantee”), dated as of August 6, 2013, by and
among the Borrower (as defined herein) and the other Loan Parties identified as
such on the signature pages hereof (each, a “Guarantor” and collectively, the
“Guarantors”), and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent and
collateral agent (in such capacity, the “Agent”).

W I T N E S S E T H :

WHEREAS, Great Wolf Intermediate Holdings, LLC, a Delaware limited liability
company (“Holdings”), Great Wolf Resorts, Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto from time to time, Deutsche Bank AG New
York Branch, as administrative agent and collateral agent for the Lenders and
the other parties party thereto, have entered into a Credit Agreement, dated as
of August 6, 2013 (as amended, renewed, extended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to, and the L/C Issuers to issue certain Letters of
Credit for the account of, the Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Guarantee to the Agent for the
ratable benefit of the Secured Parties (as hereinafter defined); and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by,
and the issuance of Letters of Credit for the account of, the Borrower, and
accordingly desires to execute this Guarantee in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to,
and the L/C Issuers to issue Letters of Credit for the account of, the Borrower.

 

1. DEFINITIONS.

Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement, unless otherwise defined herein. References to this
“Guarantee” shall mean this Guarantee, including all amendments, modifications
and supplements and any annexes, exhibits and schedules to any of the foregoing,
and shall refer to this Guarantee as the same may be in effect at the time such
reference becomes operative. The following terms shall have the following
meanings:

“Excluded Swap Obligations” has the meaning assigned to such term in Section 2.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.

“Qualified ECP Loan Party” has the meaning assigned to such term in Section 3.

“Secured Parties” means “Secured Parties” as defined in the Collateral
Agreement.

“Secured Obligations” means “Secured Obligations” as defined in the Collateral
Agreement.

“Specified Loan Party” has the meaning assigned to such term in Section 3.

“Swap Obligations” has the meaning assigned to such term in Section 2.



--------------------------------------------------------------------------------

2. THE GUARANTEE.

(a) Guarantee of Guaranteed Obligations. Each Guarantor unconditionally
guarantees, jointly and severally with the other Guarantors and the Borrower, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Secured Obligations (subject to the proviso in this sentence,
the “Guaranteed Obligations”); provided that the Guaranteed Obligations of such
Guarantor shall exclude any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended
from time to time, and any successor statute (the “Commodity Exchange Act”)
(collectively, the “Swap Obligations”) if, and to the extent that, all or a
portion of this Guarantee, or the grant by the Guarantor of a security interest
to secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 3 hereof and any and all guarantees of such Guarantor’s Swap
Obligations by the Borrower and any other Guarantor) at the time this Guarantee
or a grant by such Guarantor of a security interest becomes effective with
respect to such Swap Obligation; provided that if a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
this Guarantee or such security interest is or becomes illegal (such excluded
Swap Obligations, the “Excluded Swap Obligations”). Each Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligation. Each Guarantor waives presentment to, demand of payment
from and protest to the Borrower or any other Guarantor of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

(b) Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Agent or any other
Secured Party to any security held for the payment of the Guaranteed Obligations
or to any balance of any deposit account or credit on the books of the Agent or
any other Secured Party in favor of the Borrower or any other person, or any
other asset of the Borrower or any other Guarantor.

(c) No Limitations. Except for termination of a Guarantor’s obligations
hereunder as expressly provided for in Section 6(f) or, with respect to any
Subsidiary that becomes a party hereto pursuant to Section 13 or otherwise, in
any supplement to this Guarantee, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise (other than defense
of payment or performance). Without limiting the generality of the foregoing,
the obligations of each Guarantor hereunder shall not be discharged or impaired
or otherwise affected by:

(i) the failure of the Agent or any other Secured Party to assert any claim or
demand or to exercise or enforce any right or remedy under the provisions of any
Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee;

 

2



--------------------------------------------------------------------------------

(iii) the release of, or the failure to perfect any security interest in, or the
exchange, substitution, release or any impairment of, any security held by the
Agent or any other Secured Party for the Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations);

(vi) any illegality, lack of validity or unenforceability of any Guaranteed
Obligation;

(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Guaranteed Obligation (other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations);

(viii) the existence of any claim, set-off or other rights that the Guarantor
may have at any time against the Borrower, the Agent, any other Secured Party or
any other corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim; and

(ix) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any other Secured Party that might otherwise constitute a defense to, or a
legal or equitable discharge of, the Borrower or any Guarantor or any other
guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder. To the fullest extent permitted by applicable law, each Guarantor
waives (A) any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability (including any
act or omission of any Secured Party) of any other Loan Party, other than the
payment in full in cash or immediately available funds of all the Guaranteed
Obligations (other than contingent or unliquidated obligations or liabilities to
the extent no claim therefor has been made); (B) any defense arising by reason
of any disability or other defense of the Borrower or any other Guarantor;
(C) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of the Borrower; (D) any right to proceed against
the Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (E) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (F) any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with the Borrower or
any other Guarantor or exercise any other right or remedy available to them
against the Borrower or any other Guarantor, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Guaranteed Obligations (other than contingent or unliquidated obligations or
liabilities to the extent no claim therefor has been made) have been paid in
full in cash or immediately available funds. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Loan Party, as the case may be, or
any security.

 

3



--------------------------------------------------------------------------------

(d) Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by the Agent or any other Secured Party upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.

(e) Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Agent or any other Secured Party has at
law or in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower or any Guarantor to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Secured Party in cash the amount of such unpaid Guaranteed Obligation. Upon
payment by any Guarantor of any sums to the Agent as provided above, all rights
of such Guarantor against the Borrower or applicable Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Section 7(c) hereof.

(f) Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of the Borrower and each
other Guarantor, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

(g) Maximum Liability. Each Guarantor and, by its acceptance of this Guarantee,
the Agent for itself and on behalf of each Secured Party hereby confirms that it
is the intention of all such persons that this Guarantee and the Guaranteed
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guarantee and the
Guaranteed Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Agent, for itself and on behalf of each Secured Party, and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guarantee at any time shall be limited to the maximum
amount as will result in the Guaranteed Obligations of such Guarantor under this
Guarantee not constituting a fraudulent transfer or conveyance.

(h) Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guarantee
whether or not the Borrower or any other person or entity is joined as a party.

 

4



--------------------------------------------------------------------------------

3. KEEPWELL.

Each Qualified ECP Loan Party hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Loan Party to honor
all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 3 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 3, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section shall remain in
full force and effect until the Guaranteed Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Loan Party intends that this
Section 3 constitute, and this Section 3 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of each Specified Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes hereof,
(i) “Qualified ECP Loan Party” shall mean, at any time, each Loan Party with
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulation promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under §1a(18)(A)(v)(II) of
the Commodity Exchange Act and (ii) “Specified Loan Party” shall mean any Loan
Party that is not an “eligible contract participant” under the Commodity
Exchange Act (determined prior to giving effect to this Section 3).

 

4. FURTHER ASSURANCES.

Each Guarantor agrees, upon the written request of the Agent, to execute and
deliver to the Agent, from time to time, any additional instruments or documents
reasonably considered necessary by the Agent to cause this Guarantee to be,
become or remain valid and effective in accordance with its terms.

 

5. PAYMENTS FREE AND CLEAR OF TAXES.

Each Guarantor agrees that such Guarantor will perform or observe all of the
terms, covenants and agreements that Section 2.18 of the Credit Agreement
requires such Guarantor to perform or observe, subject to the qualifications set
forth therein.

 

6. OTHER TERMS.

(a) Headings. The headings in this Guarantee are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

(b) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(c) Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be given in the manner as set forth in Section 9.01
of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

(d) Successors and Assigns. Whenever in this Guarantee any Guarantor is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party (in accordance with the terms of the Credit Agreement);
and all covenants, promises and agreements by any Guarantor that are contained
in this Guarantee shall bind and inure to the benefit of its respective
permitted successors and assigns.

(e) No Waiver; Cumulative Remedies; Amendments. Neither the Agent nor any
Secured Party shall by any act (except by a written instrument permitted by this
Section 6(e)) be deemed to have waived any right or remedy hereunder. No failure
to exercise, nor any delay in exercising, on the part of the Agent or any
Secured Party any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Agent or any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Agent or such Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law. Neither this
Guarantee nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Agent and
the Guarantor or Guarantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.

(f) Termination. This Guarantee and the guarantees made herein shall terminate
when all the Guaranteed Obligations (other than contingent or unliquidated
obligations or liabilities to the extent no claim therefor has been made) have
been paid in full in cash or immediately available funds and the Lenders have no
further commitment to lend under the Credit Agreement, the Revolving Facility
Credit Exposure has been reduced to zero (or, in the case of outstanding Letters
of Credit, they have been cash collateralized or supported by back-to-back
letters of credit in form and substance and from an issuing bank satisfactory to
the applicable L/C Issuer) and each L/C Issuer has no further obligations to
issue Letters of Credit under the Credit Agreement; provided that, upon payment
in full of the Guaranteed Obligations (other than contingent or unliquidated
obligations or liabilities to the extent no claim therefor has been made), the
Agent may assume that no Secured Obligations are outstanding unless otherwise
advised in writing by Holdings and/or the Borrower.

A Guarantor shall automatically be released from its guarantee and its
obligations hereunder, without delivery of any instrument or performance of any
act by any party, upon (i) the consummation of any transaction permitted by the
Credit Agreement, as a result of which such Guarantor ceases to be a Subsidiary
or (ii) the effectiveness of any written consent to the release of a Guarantor
pursuant to Section 9.08 of the Credit Agreement.

In connection with any termination or release pursuant to this Section 6(f), the
Agent shall execute and deliver to the Borrower, at the Borrower’s expense,
evidence of such release and all documents to evidence such termination or
release as reasonably requested by the Borrower in form and substance reasonably
satisfactory to the Agent, subject to receipt by the Agent of such
certifications of Borrower as it may reasonably request regarding compliance of
such release with this Section 6(f). Any execution and delivery of documents
pursuant to this Section 6(f) shall be without recourse to or warranty by the
Agent.

(g) Counterparts. This Guarantee may be executed in any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Guarantee by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

6



--------------------------------------------------------------------------------

(h) Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by each
Guarantor immediately upon demand by the Secured Parties.

(i) Expenses. The parties hereto shall pay all out-of-pocket expenses incurred
by the Agent or any Lender in connection with the enforcement of this Guarantee
or the protection of its rights under this Guarantee, including the reasonable
fees, charges and disbursements of counsel for the Agent and the Lenders
(including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Agent and the Joint Lead Arrangers, and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction and one additional counsel of each type for the affected
persons, taken as a whole, to the extent of any actual or perceived conflict of
interest). The agreements in this paragraph shall survive the resignation of the
Agent, the replacement of any Lender, the termination of the Guarantee and the
repayment, satisfaction or discharge of all the Guaranteed Obligations.

 

7. INDEMNITY, SUBROGATION AND SUBORDINATION.

(a) Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 7(c)), the Borrower agrees that (i) in the event a payment shall be made
by any Guarantor under this Guarantee in respect of any Guaranteed Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(ii) in the event any assets of any Guarantor shall be sold pursuant to this
Guarantee or any other Security Document to satisfy in whole or in part a
Guaranteed Obligation of the Borrower, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

(b) Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 7(c)) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Guaranteed Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Guaranteed Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 7(a), the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.10(d) of the Credit Agreement, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 7(b) shall be subrogated to the rights of such Claiming Guarantor under
Section 7(a) to the extent of such payment.

 

7



--------------------------------------------------------------------------------

(c) Subordination.

Notwithstanding any provision of this Guarantee to the contrary, all rights of
the Guarantors under Sections 7(a) and 7(b) and all other rights of indemnity,
contribution or subrogation of any Guarantor under applicable law or otherwise
shall be fully subordinated to the payment in full in cash or immediately
available funds of the Guaranteed Obligations (other than contingent or
unliquidated obligations or liabilities to the extent no claim therefor has been
made). No failure on the part of the Borrower or any Guarantor to make the
payments required by Sections 7(a) and 7(b) (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.

Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the payment in full in cash or immediately available funds of
the Guaranteed Obligations (other than contingent or unliquidated obligations or
liabilities to the extent no claim therefor has been made).

 

8. SECURITY.

To secure payment of each Guarantor’s obligations under this Guarantee,
concurrently with the execution of this Guarantee, certain Guarantors have
entered into certain Security Documents or may enter into certain other Security
Documents pursuant to which each such Guarantor has granted to the Agent for the
benefit of the Lenders and the other Secured Parties, a security interest in the
Collateral described therein.

 

9. APPLICABLE LAW.

THIS GUARANTEE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

10. CONSENT TO JURISDICTION.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting, in each case federal or
state, in New York City in the borough of Manhattan, and any appellate court
from any thereof (collectively, “New York Courts”), in any action or proceeding
arising out of or relating to this Guarantee or the other Loan Documents (other
than as expressly set forth in other Loan Documents), or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guarantee shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Guarantee
or any of the other Loan Documents in the courts of any jurisdiction, except
that each of the Guarantors agrees that (a) it will not bring any such action or
proceeding in any court other than New York Courts (it being acknowledged and
agreed by the Guarantors that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Guarantor in any other court, it will not assert any cross-claim,
counterclaim or set-off, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Guarantor from
asserting or seeking the same in the New York Courts.

 

8



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guarantee or the other Loan
Documents in any New York Court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) By the execution and delivery of this Guarantee, each Guarantor (i) submits
to the jurisdiction of New York Courts in connection with any suit or proceeding
arising out of or relating to this Agreement and (ii) agrees that service of
process upon such Guarantor and written notice of said service to any Guarantor
in accordance with the manner provided for notices in Section 6(c) shall be
deemed in every respect effective service of process upon such Guarantor, in any
such suit or proceeding. To the extent that any Guarantor has or hereafter may
acquire any immunity from jurisdiction of any court of (i) any jurisdiction in
which it owns or leases property or assets, or (ii) the United States or the
State of New York or any political subdivision thereof or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its property
and assets or this Guarantee or actions to enforce judgments in respect of any
thereof, such Guarantor hereby irrevocably waives such immunity in respect of
its obligations under the above-referenced documents, to the extent permitted by
law. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

11. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.

 

12. RIGHT OF SET OFF.

If an Event of Default shall have occurred and be continuing, each Lender, the
Agent and each L/C Issuer is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held, and other obligations at any time owing, by such Lender, the Agent or such
L/C Issuer to or for the credit or the account of any Guarantor against any and
all of the obligations of such Guarantor now or hereafter existing under this
Guarantee owed to such Lender, the Agent or such L/C Issuer irrespective of
whether or not such Lender, the Agent or such L/C Issuer shall have made any
demand under this Guarantee and although such obligations may be unmatured. The
rights of each Lender, the Agent and L/C Issuer under this Section 12 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender, the Agent and such L/C Issuer may have.

 

9



--------------------------------------------------------------------------------

13. ADDITIONAL SUBSIDIARIES.

Upon execution and delivery by the Agent and any Subsidiary that is required to
become a party hereto by Section 5.10 of the Credit Agreement (or otherwise
elects to become a party hereto) of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein. The execution and
delivery of any such instrument shall not require the consent of any other party
to this Guarantee. The rights and obligations of each party to this Guarantee
shall remain in full force and effect notwithstanding the addition of any new
party to this Guarantee.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be executed and
delivered as of the date first above written.

 

GREAT WOLF RESORTS, INC., as Guarantor By:   /s/ William Robinson Name:  
William Robinson Title:   Secretary GREAT WOLF INTERMEDIATE HOLDINGS, LLC, as
Guarantor By:   /s/ William Robinson Name:   William Robinson Title:   Secretary

Signature Page to Great Wolf Guarantee Agreement



--------------------------------------------------------------------------------

BHMH, LLC BLUE HARBOR RESORT SHEBOYGAN, LLC CREATIVE KINGDOMS, LLC GLGB MANAGER
III, LLC GREAT BEAR LODGE OF WISCONSIN DELLS, LLC GREAT LAKES SERVICES, LLC
GREAT WOLF CONNECTICUT, LLC GREAT WOLF FINANCING CORP. GREAT WOLF LODGE OF
CHEHALIS, LLC GREAT WOLF LODGE OF GEORGIA, LLC GREAT WOLF LODGE OF GRAPEVINE,
LLC GREAT WOLF LODGE OF KANSAS CITY, LLC GREAT WOLF LODGE OF PKI, LLC GREAT WOLF
LODGE OF THE CAROLINAS, LLC GREAT WOLF LODGE OF TRAVERSE CITY, LLC GREAT WOLF
LODGE OF WILLIAMSBURG, LLC GREAT WOLF TC DEVELOPMENT, LLC GREAT WOLF
WILLIAMSBURG SPE, LLC GWL KC BEVERAGE, INC. GWR DEVELOPMENT CONNECTICUT, LLC GWR
GARDEN GROVE, LLC GWR MICHIGAN, LLC GWR OP GENERAL PARTNER, LLC GWR OPERATING
PARTNERSHIP L.L.L.P. MASON FAMILY RESORTS, LLC NEW KINGDOMS, LLC PINE BROOK
PROPERTIES, LLC SCOOOPS TENANT, LLC WILLIAMSBURG LANDLORD PARCEL C, LLC
WILLIAMSBURG LANDLORD PARCEL D, LLC WILLIAMSBURG MEADOWS, LLC, each as Guarantor
By:   /s/ William Robinson Name:   William Robinson Title:   Secretary GRAPEVINE
BEVERAGE, INC., as Guarantor By:   /s/ Jack Bateman Name:   Jack Bateman Title:
  Secretary, President & Treasurer GWF CONNECTICUT, LLC, as Guarantor By:   /s/
William Robinson Name:   William Robinson Title:   Secretary

Signature Page to Great Wolf Guarantee Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to: DEUTSCHE BANK AG NEW YORK BRANCH, as Agent By:   /s/
Mary Cay Coyle   Name: Mary Cay Coyle   Title: Managing Director By:   /s/
Michael Winters   Name: Michael Winters   Title: Vice President